TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00638-CR


                                  Ex parte David Wayne Ford


                FROM THE 424TH DISTRICT COURT OF BLANCO COUNTY
           NO. CR01691, THE HONORABLE EVAN C. STUBBS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant David Wayne Ford, appearing pro se, seeks to appeal the trial court’s

denial of his pretrial application for writ of habeas corpus. See Tex. Code Crim. Proc. arts.

11.01, 11.05. Ford was charged with engaging in organized criminal activity, see Tex. Penal

Code § 71.02(a), and with forgery of a financial instrument, see id. § 32.21(d).             In his

application, Ford asserted that “there is no validity in the charges” and asked the trial court to

dismiss the charges and to “prevent any further unlawful confinement.”

               The record shows that judgments of conviction for the charged offenses against

Ford have now been signed by the trial court.1 Because Ford is no longer subject to pretrial

confinement for the charged offenses, the trial court’s ruling on his pretrial writ of habeas corpus

has been rendered moot. See Ex parte Tucker, 3 S.W.3d 576, 576 (Tex. Crim. App. 1999);

Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992); Ex parte Valero, No. 03-16-

       1
         The judgments of convictions are included in the clerk’s record filed in appellate cause
number 03-19-00689-CR and show that Ford has been convicted of the charges and sentenced to
fifty years’ confinement for engaging in organized criminal activity and twenty years’
confinement for forgery of a financial instrument. In 03-19-00689-CR, Ford appeals the
judgments of conviction, and the trial court has appointed appellate counsel to represent him.
00859-CR, 2017 Tex. App. LEXIS 8074, at *2 (Tex. App.—Austin Aug. 24, 2017, no pet.)

(mem. op., not designated for publication); Ex parte Foster, 02-11-00075-CR, 2012 Tex. App.

LEXIS 130, at *2 (Tex. App.—Fort Worth Jan. 5, 2012, no pet.) (mem. op., not designated for

publication). Accordingly, we dismiss this appeal as moot.



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed as Moot

Filed: January 9, 2020

Do Not Publish




                                               2